COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROBERT G. HOULE,                                 §                 No. 08-17-00189-CV

                         Appellant,                §                    Appeal from the

  v.                                               §                  210th District Court

  CASCO INVESTMENTS, INC. AND                      §                of El Paso County, Texas
  JOSE LUIS CASILLAS: JLC
  VENTURES,                                        §                   (TC# 2011-2614)

                         Appellees.            §
                                             ORDER

       The court has this day filed the Supplemental Clerk’s Record containing the Trial Court’s

Order Denying Challenge to Statement of Inability to Pay Costs pursuant to this Court’s order

dated September 15, 2017. Therefore, Appellant will be allowed to proceed without paying for

the costs of appeal, including the fee for the reporter’s record.

       Further, the appellate timetable suspension is lifted and the Reporter’s Record shall be filed

with this Court on or before November 12, 2017.

       IT IS SO ORDERED this 13th day of October, 2017.




                                                       PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.